435 F. Supp. 2d 1349 (2006)
In re BANK OF AMERICA FIDUCIARY ACCOUNTS LITIGATION
George Siepel, et al.
v.
Bank of America, N.A., et al., E.D. Missouri, C.A. No. 4:05-2393
Dawne Luleff
v.
Bank of America, N.A., et al., S.D. New York, CA. No. 1:06-1435
No. MDL 1774.
Judicial Panel on Multidistrict Litigation.
June 20, 2006.
*1350 Before WM. TERRELL HODGES,[*] Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

ORDER DENYING TRANSFER
JOHN F. KEENAN, Acting Chairman.
This litigation currently consists of two actions pending in two federal districts.[1] Before the Panel is a motion by plaintiffs in the now-dismissed Missouri action, pursuant to 28 U.S.C. § 1407, seeking centralization for pretrial proceedings in the Eastern District of Missouri. Plaintiffs in the pending two actions support this Section 1407 motion. The New York plaintiff alternatively suggests the Southern District of New York as transferee district. Defendants[2] oppose centralization.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 transfer would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of the litigation. Given the minimal number of actions involved in this docket, we are not persuaded that Section 1407 centralization is appropriate. See In re Scotch Whiskey, 299 F. Supp. 543, 544 (Jud.Pan.Mult.Lit.1969). Alternatives to Section 1407 transfer exist that can minimize whatever possibilities there might be of duplicative discovery, inconsistent pretrial rulings, or both. See, e.g., In re Chromated Copper Arsenate (CCA) Treated Wood Products Liability Litigation, 188 F. Supp. 2d 1380 (Jud.Pan. Mult.Lit2002); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these actions is denied.
NOTES
[*]  Judges Hodges took no part in the decision of this matter.
[1]  On May 26, 2006, another action, Ellen Jane Kutten, et al. v. Bank of America, N.A., et al., E.D. Missouri, C.A. No. 4:04-244, was dismissed without prejudice. Accordingly, the question of inclusion of this action in any multidistrict proceedings is presently moot.
[2]  Bank of America, N.A. and Bank of America Corp.; and Columbia Funds Series Trust f/k/a Nations Funds Trust and William C. Carmichael.